DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 17/157,382 on December 6, 2021. Claims 1-20 are pending. 

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 11 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,953,584. Although the claims at issue are not identical, they are not patentably distinct from each other. Please note the details provided below.


Patent 10,269,303 Claim 1
Current Application 17/157,382 Claim 1
A non-transitory computer program product comprising a plurality of instructions encoded thereon that when executed by one or more processors cause a process to be carried out in 
an electrophoretic display that can be illuminated using one or more light sources mounted around one or more sides of the electrophoretic display, the process comprising:

in response to a first user input received via a tactile user interface feature for a first time duration, causing a first function to be carried out; and
in response to a second press-and-hold input received via the physical press button for a second time duration, execute a second function; and wherein the second time duration is different than the first time duration; and
in response to a second user input received via the tactile user interface feature for a second time duration, causing a second function to be carried out; wherein the second time duration is different than the first time duration,
wherein one of the first or second functions does not include changing illumination of the display,
wherein one of the first or second functions does not include changing an illumination state of one or more light sources, and
and the other of the first or second functions includes changing illumination of the display.
wherein the other of the first or second functions includes changing illumination state of the one or more light sources without transitioning the electronic device into a sleep mode or out of the sleep mode.


As can be seen from above, Claim 1 of the present application includes all the limitations of Claim 1 of the patented application, and differs in the that the other of the first or second functions includes a function which excludes transitioning the electronic device into a sleep mode or out of a sleep mode. The concepts are the same, namely two pressing function of different time durations (on the same key, i.e. first press-and-hold input and tactile user interface feature), which each have a corresponding function. Both claim one function causes the internal light switch/display to turn on or off and the other function is not related/not causing the internal light switch/display to turn on or off. The differing issue is simply a design choice implementation as to what the other function is. One of ordinary skill in the art would realize a number of functions could be controlled in light of different touch inputs and this is not a patentble distinction. Furthermore, an electrophoretic display is a well known type of display and is often a design choice issue given the wide variety of options.
Several of the dependent claims in each application also recite similar limitations as well, so similar reasoning is applicable here as well.
Independent claims 11 and 20 of the current application is obvious in its limitations to claim 1 of ‘303 and is rejected as well on the ground of provisional nonstatutory obviousness-type double patenting.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 7-9, 11 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagong ( US 2008/0188267 A1 ) in view of Sirpal et al. ( US 2013/0076591 A1 ) and Ho et al. ( US 2012/0218242 A1 ).

	Sagong teaches in Claim 1:
	A computer program product comprising one or more non-transitory machine readable mediums having instructions encoded thereon that when executed by one or more processors cause a process to be carried out in an electronic device having a display that can be illuminated ( [0003] discloses a mobile communication terminal with a touch screen. [0066] discloses the invention can be implemented on a computer or microprocessor to be executed via software coding ), the process comprising: 
in response to a first user input received via a tactile user interface feature for a first time duration, causing a first function to be carried out ( Figure 10, [0063]-[0064] disclose a first key button 131 which can be assigned two functions, which are identified based on press amount of time. As [0063] notes, a first function, corresponding to a short key signal (read as a first time duration), relates to an information inputting mode (read as a first function). Figure 12, [0059] discloses details on a pop-up window 120 with different modes, essentially a menu, from which the user can select ); and 
in response to a second user input received via the tactile user interface feature for a second time duration, causing a second function to be carried out ( Figure 10, [0063]-[0064] discloses a long key signal (read as a second time duration) which results in activation and non-activation of the touch screen 12 (read as a second function) ); 
wherein the second time duration is different than the first time duration ( [0063]-[0064] discloses the two functions are assigned to the same key 131 and differentiated in the duration of the press. Please note short key signal versus long key signal ), 
wherein one of the first or second functions does not include changing an illumination state of the one or more light sources, ( [0063]-[0064] discloses the short key signal relates to an information inputting mode, which is not related/including causing lighting of a/any display, such as touch screen 12, to be switched on or off. Rather, it relates to GUI aspects ) ); but 



However, electrophoretics are well known in the art. To emphasize, in the same field of endeavor, displays, Ho teaches of a hybrid display device with an electro-phoretic display device as well as an organic device, ( Ho, Figure 1, [0005], [0024] ). The hybrid model can incorporate both types of display in order to enhance the experience on electronic papers/books, [0023]. As shown in various figures, such as Figure 3A, the OLED diodes are disposed throughout the display region, including near the bezel/perimeter/sides of the EPD/electrophoretic display. To clarify, each pixel uses both aspects of both types of displays, being able to drive the electrophoretic with the diodes, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the hybrid display aspects, as taught by Ho, before the effective filed date of the invention, with the motivation that the display can have the benefits of two different types of displays, such as readability as well as high response rate, ( Ho, [0004] ).

Sagong does not explicitly teach “wherein the other of the first or second functions includes changing an illumination state of the one or more light sources without transitioning the electronic device into a sleep mode or out of the sleep mode.”

However, in the same field of endeavor, multi function keys in portable devices, Sirpal teaches of a device which can include a plurality of buttons, ( Sirpal, Figure 1E, [0193] ). Notably, brightness, etc. In light of Sirpal’s teachings, a single button can be implemented which can control brightness and it is clear that these illumination changes are occurring without switching in or out of a sleep mode, as it is not described in Sirpal as such. Sagong teaches to have multiple functions which also depend on touch duration and Sirpal teaches to have brightness adjustment as one of the functions that can be controlled using Sagong. Respectfully, in light of Sagong’s teachings of having multiple functions applied to the same button, it truly is a design choice issue as to what functions can be applied and Sirpal is cited as teaching of an example of brightness functionality. To clarify, Sagong teaches of a single button which can control two distinct functions and at the very least, one function is for controlling a menu (i.e. not related to changing an illumination). What is missing is another function being controlled, that function being related to an illumination state. Sirpal teaches of a multifunction button being able to control a variety of functions, including changing brightness. One of ordinary skill in the art would be able to combine Sagong and Sirpal to arrive at a multifunction button which can change brightness as well as affect a menu/GUI, i.e. one function which changes an illumination state and another function which does not change an illumination state.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the brightness control, as taught by Sirpal, with Sagong’s key 

Sirpal teaches in Claim 7:
	The computer program product of claim 1, wherein causing the first or second function to be carried out includes one or both of (1) causing the one or more light sources of the device to be connected to a power source; and (2) causing the one or more light sources of the device to change in brightness level. ( Sirpal, [0193] also teaches to adjust brightness as another example of functionality which can be mapped to the button )

	Sirpal teaches Claim 8:
	The computer program product of claim 1, wherein causing the first or second function to be carried out includes causing an electronic switch to toggle from a first position to a second position thereby causing the one or more light sources of the device to change from on to off, or from off to on. ( Sirpal, [0193] discloses a rocker switch which is well known to be toggled between a first and second position in order to perform functionality. Furthermore, Sirpal teaches to control overall system power, i.e. toggle the device and its display on and off, etc. Furthermore, the design of the switch is within ordinary skill and can be implemented in a variety of different ways )

	Sirpal Claim 9:
( [0193] discloses being able to control brightness with a button, such as implementing as a rocker switch, or as the combination suggests, implementing into the key button of Sagong. The brightness can be increased or decreased (read as ramping) )

Sagong teaches in Claim 11:
	An electronic device ( [0003] discloses a mobile communication terminal with a touch screen. [0066] discloses the invention can be implemented on a computer or microprocessor to be executed via software coding ), comprising: 
a housing ( Figure 10 shows a portable device with a housing ); 
a tactile user interface feature mounted within the housing ( Figure 10, [0063] discloses several key buttons, such as 131 and 132 ); and 
one or more processors within the housing ( [0066] discloses a microprocessor ); 
wherein, in response to a first user input received via the tactile user interface feature for a first time duration, the one or more processors execute first instructions to cause a first function to be carried out ( Figure 10, [0063]-[0064] disclose a first key button 131 which can be assigned two functions, which are identified based on press amount of time. As [0063] notes, a first function, corresponding to a short key signal (read as a first time duration), relates to an information inputting mode (read as a first function). Figure 12, [0059] discloses details on a pop-up window 120 with different modes, essentially a menu, from which the user can select ), 
( Please note the long key press which results in the activation and non-activation of the touch screen, i.e. second function, to be executed. [0063]-[0064] discloses the two functions are assigned to the same key 131 and differentiated in the duration of the press. Please note short key signal versus long key signal. Only one function is executed depending on the duration. To clarify, Sagong, [0063]-[0064] discloses the second function corresponds to the long key press, which is a longer duration than the short key press. Only one function is executed at a time depending on duration ), 
wherein the first function includes posting a menu to the electrophoretic display or engaging a power conservation mode ( Figure 12, [0059] discloses details on a pop-up window 120 with different modes, essentially a menu, from which the user can select ); but 

Sagong does not explicitly teach “an electrophoretic display within the housing; a light source within the housing and configured to illuminate the electrophoretic display, the light source including a plurality of light emitting diodes disposed along at least a portion of the electrophoretic display perimeter”.

However, electrophoretics are well known in the art. To emphasize, in the same field of endeavor, displays, Ho teaches of a hybrid display device with an electro-phoretic display device as well as an organic device, ( Ho, Figure 1, [0005], [0024] ). The hybrid model can incorporate both types of display in order to enhance the experience on electronic papers/books, [0023]. As 

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the hybrid display aspects, as taught by Ho, before the effective filed date of the invention, with the motivation that the display can have the benefits of two different types of displays, such as readability as well as high response rate, ( Ho, [0004] ).

Sagong does not explicitly teach “wherein the second function includes changing illumination of the electrophoretic display by affecting a state of the light source.”

However, in the same field of endeavor, multi function keys in portable devices, Sirpal teaches of a device which can include a plurality of buttons, ( Sirpal, Figure 1E, [0193] ). Notably, several modifications are suggested, such as instead of having separate buttons, two buttons may be combined, similar to Sagong. Also similar to Sagong, a button can have different commands based on the touch duration, such as a normal press, medium press and long press. Furthermore, Sirpal teaches that other functionality can be controlled using the buttons, with non-limiting examples including system power, volume, brightness, etc. In light of Sirpal’s teachings, a single button can be implemented which can control brightness and it is clear that these illumination changes are occurring without switching in or out of a sleep mode, as it is not described in Sirpal as such. Sagong teaches to have multiple functions which also depend on touch duration and Sirpal teaches to have brightness adjustment as one of the functions that can be controlled using 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the brightness control, as taught by Sirpal, with Sagong’s key button, with the motivation that multiple buttons can be consolidated into one (both references teach this) and brightness is often a key function on a portable device and this can be controlled effectively, ( Sirpal, [0193] ).

Sagong and Sirpal teach in Claim 16:
	The electronic device of claim 11, wherein the second function includes changing illumination of the electrophoretic display by affecting a state of the light source without posting the menu, engaging the power conservation mode, or disengaging from the power conservation mode. ( The combination teaches, notably Sirpal, of assigning functionality to the key button which allows for brightness changes, independent of affecting other functions (because the touch duration is different) )

	Sirpal teaches in Claim 17:
	The electronic device of claim 11, wherein the second function includes one or both of (1) causing the light source of the device to be connected to a power source; and (2) causing the light source of the device to change in brightness level. ( Sirpal, [0193] also teaches to adjust brightness as another example of functionality which can be mapped to the button )

	Sirpal teaches in Claim 18:
	The electronic device of claim 11, wherein the second function includes causing an electronic switch to toggle from a first position to a second position thereby causing the lighting source of the device to change from on to off, or from off to on. ( Sirpal, [0193] discloses a rocker switch which is well known to be toggled between a first and second position in order to perform functionality. Furthermore, Sirpal teaches to control overall system power, i.e. toggle the device and its display on and off, etc. Furthermore, the design of the switch is within ordinary skill and can be implemented in a variety of different ways )

	Sirpal teaches in Claim 19:
	The electronic device of claim 11, wherein the second function includes changing the illumination of the electrophoretic display comprises ramping up a brightness of the light source or ramping down a brightness of the light source. ( [0193] discloses being able to control brightness with a button, such as implementing as a rocker switch, or as the combination suggests, implementing into the key button of Sagong. The brightness can be increased or decreased (read as ramping) )

8.	Claims 2-6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagong ( US 2008/0188267 A1 ) in view of Sirpal et al. ( US 2013/0076591 A1 ) and Ho et al. ( US 2012/0218242 A1 ), as applied to Claim 1, further in view of Inoh ( US 2010/0309096 A1 ).

Sagong teaches in Claim 2:
	The computer program product of claim 1, wherein: 
causing the first function to be carried out includes causing a menu to be presented for display via the display ( Sagong, Figure 12, [0059] discloses a menu 120 with a list of applications ); but

Sagong does not explicitly teach wherein “the second function to be carried out includes causing the one or more light sources of the device to change from on to off, or from off to on.”

To clarify, Sagong teaches of activation and non-activation of the touch screen, such as during a cellular call, ( Sagong, Figure 3 ). Respectfully, it is clear to one of ordinary skill in the art that cellular devices often turn off the screen during a phone call. For explicit details of switching the display on and off, please note the combination below.



Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to implement the switching on and off of the display, as taught by Inoh, with the motivation that both references teach of a multi-function key which outputs based on touch duration. Sagong already teaches of activating or deactivating the touch screen and Inoh explicitly teaches of switching on and off the display with the motivation to reduce power consumption, ( Inoh, [0009] ).

	Sagong teaches in Claim 3:
	The computer program product of claim 2, wherein the second time duration is longer than the first time duration. ( Sagong, [0063]-[0064] discloses the second function corresponds to the long key press, which is a longer duration than the short key press. Only one function is executed at a time depending on duration )

	As per Claim 4:
	Sagong does not explicitly teach “the process further comprising, in response to a third user input received via the tactile user interface feature for a third time duration, causing a third function to be carried that is unrelated to the first and second functions.”

However, to emphasize, and in general, teach of displays which can power off in light of duration of touch input, in the same field of endeavor, multi-function keys based on duration of press, Inoh teaches of a display device which has can adjust the lighting conditions (switching on and off) of a display element, ( Inoh, Figure 10, [0089]-[0090] ). Specifically, the switching on and off can be determined based on a front light switch (similar to Sagong’s key 131) which can pressed to different time durations, resulting in a short press, long press 1, long press 2, etc, as shown in the table in Figure 10 (please note there are at least three functions and durations). Figure 10, [0090] discloses three functions, short press, long press 1 and long press 2, so there are examples of three durations of time being associated with three different functions, i.e. the third function is different/unrelated to the first and second functions. This can result in various displays, such as the front light and/or main display element or sub display element, being toggled from active/on to sleep/off. As combined, Sagong teaches of activation and non-activation of the touch screen as one of the two functions and Inoh specifically teaches to switch on and off the display in light of a multi-function setting.



	Inoh teaches in Claim 5:
	The computer program product of claim 4, wherein the third function includes engaging a power conservation mode. ( Please note at least two functions which result in turning on a display and putting/maintaining a sleep mode, i.e. power conservation mode )

	Inoh teaches in Claim 6:
	The computer program product of claim 4, wherein the third time duration is longer than both the first time duration and the second time duration. ( Figure 10, [0090] discloses there functions, short press, long press 1 and long press 2, so there are examples of three durations of time being associated with three different functions, i.e. the third function is different/unrelated to the first and second functions and in the case of long press 2, being in a longer duration than the other two )

	As per Claim 10:


However, to emphasize, and in general, teach of displays which can power off in light of duration of touch input, in the same field of endeavor, multi-function keys based on duration of press, Inoh teaches of a display device which has can adjust the lighting conditions (switching on and off) of a display element, ( Inoh, Figure 10, [0089]-[0090] ). In light of Inoh teaching of various functions that can be carried out in light of the touch duration, especially considering some of the functionality deals with illumination of the display, the exact function, i.e. turning off to on and then back to off, is a design choice. Furthermore, Inoh actually teaches of a long press 1 situation in which the front light actually turns on for a predetermined time, i.e cycles from off to on and then turns off after two seconds. In any case, one of ordinary skill in the art would realize a number of functions could be designed in light of the detected touch duration. Please note that this methodology is applied to the backlight 42 of Inoh, which serves as a lighting source, [0083]. Furthermore, an electrophoretic is a well known type of display and Examiner asserts Official Notice to this.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the particular functionality with the motivation that it is essentially a design choice issue.

s 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagong ( US 2008/0188267 A1 ) in view of Sirpal et al. ( US 2013/0076591 A1 ) and Ho et al. ( US 2012/0218242 A1 ), in view of Claim 11, further in view of Inoh ( US 2010/0309096 A1 ).

Sagong teaches in Claim 12:
The electronic device of claim 11, wherein the first function includes posting a menu to be presented for display via the electrophoretic display ( Sagong, Figure 12, [0059] discloses a menu 120 with a list of applications. Ho teaches of using an electrophoretic display ); but

Sagong does not explicitly teach “the second function includes changing the light source from on to off, or from off to on.”

To clarify, Sagong teaches of activation and non-activation of the touch screen, such as during a cellular call, ( Sagong, Figure 3 ). Respectfully, it is clear to one of ordinary skill in the art that cellular devices often turn off the screen during a phone call. For explicit details of switching the display on and off, please note the combination below.

However, to emphasize, and in general, teach of displays which can power off in light of duration of touch input, in the same field of endeavor, multi-function keys based on duration of press, Inoh teaches of a display device which has can adjust the lighting conditions (switching on and off) of a display element, ( Inoh, Figure 10, [0089]-[0090] ). Specifically, the switching on and off can be determined based on a front light switch (similar to Sagong’s key 131) which can 

Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to implement the switching on and off of the display, as taught by Inoh, with the motivation that both references teach of a multi-function key which outputs based on touch duration. Sagong already teaches of activating or deactivating the touch screen and Inoh explicitly teaches of switching on and off the display with the motivation to reduce power consumption, ( Inoh, [0009] ).

	Sagong teaches in Claim 13:
	The electronic device of claim 12, wherein the second time duration is longer than the first time duration. ( Sagong, [0063]-[0064] discloses the second function corresponds to the long key press, which is a longer duration than the short key press. Only one function is executed at a time depending on duration )

	As per Claim 14:


However, to emphasize, and in general, teach of displays which can power off in light of duration of touch input, in the same field of endeavor, multi-function keys based on duration of press, Inoh teaches of a display device which has can adjust the lighting conditions (switching on and off) of a display element, ( Inoh, Figure 10, [0089]-[0090] ). Specifically, the switching on and off can be determined based on a front light switch (similar to Sagong’s key 131) which can pressed to different time durations, resulting in a short press, long press 1, long press 2, etc, as shown in the table in Figure 10 (please note there are at least three functions and durations). Figure 10, [0090] discloses three functions, short press, long press 1 and long press 2, so there are examples of three durations of time being associated with three different functions, i.e. the third function is different/unrelated to the first and second functions. This can result in various displays, such as the front light and/or main display element or sub display element, being toggled from active/on to sleep/off. As combined, Sagong teaches of activation and non-activation of the touch screen as one of the two functions and Inoh specifically teaches to switch on and off the display in light of a multi-function setting.

Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to implement the switching on and off of the display, as taught by Inoh, with the motivation that both references teach of a multi-function key which outputs based on touch duration. Sagong already teaches of activating or deactivating the touch screen and Inoh explicitly teaches of 

	Inoh teaches in Claim 15:
	The electronic device of claim 14, wherein the third function includes engaging a power conservation mode, and wherein the third time duration is longer than both the first time duration and the second time duration. ( Please note at least two functions which result in turning on a display and putting/maintaining a sleep mode, i.e. power conservation mode )

10.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagong ( US 2008/0188267 A1 ) in view of Inoh ( US 2010/0309096 A1 ).

Sagong teaches in Claim 20:
	A method of affecting the illumination of an electrophoretic display on an electronic device having a tactile user interface feature ( [0003] discloses a mobile communication terminal with a touch screen. [0066] discloses the invention can be implemented on a computer or microprocessor to be executed via software coding. Please note this electrophoretic limitation will be addressed by Inoh ), the method comprising: 
in response to a first user input received via the tactile user interface feature for a first time duration, causing a first function to be carried out ( Figure 10, [0063]-[0064] disclose a first key button 131 which can be assigned two functions, which are identified based on press amount of time. As [0063] notes, a first function, corresponding to a short key signal (read as a first time duration), relates to an information inputting mode (read as a first function). Figure 12, [0059] discloses details on a pop-up window 120 with different modes, essentially a menu, from which the user can select ); and 
in response to a second user input received via the tactile user interface feature for a second time duration longer than the first time duration, causing a second function to be carried out but not the first function ( Please note the long key press which results in the activation and non-activation of the touch screen, i.e. second function, to be executed. [0063]-[0064] discloses the two functions are assigned to the same key 131 and differentiated in the duration of the press. Please note short key signal versus long key signal. Only one function is executed depending on the duration. To clarify, Sagong, [0063]-[0064] discloses the second function corresponds to the long key press, which is a longer duration than the short key press. Only one function is executed at a time depending on duration ); 
wherein the first function comprises causing a menu to be presented for display via the electrophoretic display ( Figure 12, [0059] discloses details on a pop-up window 120 with different modes, essentially a menu, from which the user can select ); but 
 
Sagong does not explicitly teach “wherein the second function comprises causing a light source of the electronic device to change from on to off, or from off to on.”

To clarify, Sagong teaches of activation and non-activation of the touch screen, such as during a cellular call, ( Sagong, Figure 3 ). Respectfully, it is clear to one of ordinary skill in the art that cellular devices often turn off the screen during a phone call. For explicit details of switching the display on and off, please note the combination below.



Therefore, it would have been obvious to one of ordinary skill, at the time of the invention, to implement the switching on and off of the display, as taught by Inoh, with the motivation that both references teach of a multi-function key which outputs based on touch duration. Sagong already teaches of activating or deactivating the touch screen and Inoh explicitly teaches of switching on and off the display with the motivation to reduce power consumption, ( Inoh, [0009] ).

Response to Arguments
11.	Applicant’s arguments considered, but are respectfully not persuasive.

	Applicant argues Sirpal does not disclose brightness control to be combined with other non-brightness related function. While examiner can appreciate this position, Sagong teaches of a multifunction button which has two distinct functionalities, one of which affects a GUI and the other which affects the activation/non-activation of a touch screen (which is known to be accompanied by turning off the screen as well). Clearly, one of ordinary skill in the art would be able to realize a number of functionalities could be assigned, essentially rendering it a design choice. However, in the same sense, Sipral also teaches of a multifunction button which can be actuated by different duration of presses, again, similar to Sagong. Specifically, Sirpal teaches of brightness adjustment and respectfully, at this point, one of ordinary skill in the art would be able to combine Sagong and Sirpal to arrive at a multifunctional button which can control two distinct functions. Again, the determination is based on touch duration and a number of functions could be assigned. Sirpal explicitly lists several functions as well. 
	Respectfully, examiner feels Applicant is applying an extraordinary standard when attempting to argue this combination and ignoring what one of ordinary skill would not only combine, but what Sagong is actually missing.
	As for the electrophoretic display and aspects of the location of the light sources, etc, this has been addressed by the Ho reference. While previously cited, Sagong and Sirpal are not explicitly relied on for this aspect and Applicant’s arguments are moot in this sense. Furthermore, Inoh teaches of a cholesteric/bistable display which is well known to include electrophoretic display types as well.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621